Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20      PageID.2601   Page 1 of 12



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

    UNITED STATES OF AMERICA,

          Plaintiff,                            Case No.: 15-cr-20351
                                                Hon. Sean F. Cox
    vs.

    D-2 WASEEM ALAM,

         Defendant.
    _____________________________________________________________

        DEFENDANT’S RENEWED EMERGENCY MOTION FOR
      COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582(c)

          By and through his undersigned counsel appointed under the Criminal

    Justice Act (“CJA”), Defendant Waseem Alam files his instant Renewed

    Emergency Motion for Compassionate Release pursuant to 18 U.S.C. § 3582.

    In further support of his motion, Defendant submits the accompanying brief.

    The government does not concur as to the relief requested herein.
Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20     PageID.2602    Page 2 of 12



                           QUESTION PRESENTED

       I.    Should this Court find that there are “extraordinary and compelling
             circumstances” under 18 U.S.C. § 3582 so as to order the release
             from custody of Mr. Alam, a 64 year old inmate who suffers from,
             among other things, diabetes, coronary artery disease, and
             hypertension where Defendant’s medical conditions render him
             highly susceptible to the deadly COVID-19 disease and where he is
             currently housed in a BOP facility with dozens of confirmed cases
             of coronavirus and several inmate deaths?




                                         ii
Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20   PageID.2603   Page 3 of 12



                       CONTROLLING AUTHORITY

    18 U.S.C. §3582




                                       iii
Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20              PageID.2604      Page 4 of 12



   BRIEF IN SUPPORT OF EMERGENCY MOTION FOR INDICATIVE
  RULING REGARDING COMPASSIONATE RELEASE PURSUANT TO 18
                         U.S.C. § 3582

                                   I.     Background Facts

        Defendant Dr. Waseem Alam is a 64-year old inmate currently serving a 101-

 month sentence following his March 22, 2016 guilty plea to conspiracy to commit

 health care fraud and related charges. See Dkt # 149. Mr. Alam is currently housed

 at FCI Milan (awaiting an evidentiary hearing on his motion to vacate sentence).

 With consideration of the First Step Act, Defendant Alam believes he has served

 approximately 75% of his sentence such that his release date may be November

 2022. 1

     A. Defendant’s First Request and Motion for Compassionate Release

        On March 25, 2020, the undersigned counsel sent a written request (via email,

 fax, and first-class post mail) to the Warden of FCI Milan requesting that he

 recommend compassionate release for Mr. Alam given his serious medical

 conditions and the spread of COVID-19 (Exhibit A). To date, neither Defendant

 nor his counsel has received any response from the government as to Alam’s first

 request for release.




 1
   The BOP website shows Mr. Alam’s current release date as July 2024; however, Mr. Alam
 believes he may be entitled to a reduction of his sentence under the First Step Act which might
 make him eligible for release in November 2022.
                                               1
Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20       PageID.2605    Page 5 of 12



       On April 4, 2020, Defendant filed with this Court his first Emergency Motion

 for Compassionate Release Pursuant to 18 U.S.C. § 3582(c), and on April 8, 2020

 this Court denied the petition finding that Defendant’s failure to exhaust his

 administrative remedies deprived this Court of jurisdiction to consider the merits of

 Defendant’s request or grant him relief. Dkt # 334 (Order Denying Motion For

 Compassionate Release).

       On April 9, 2020, Alam filed with the Sixth Circuit an emergency appeal of

 this Court’s denial of his motion challenging this Court’s determination that

 exhaustion was mandatory. The Sixth Circuit expedited Defendant’s appeal which

 is now fully briefed and awaiting a decision by the Sixth Circuit.

    B. Defendant’s Second Request to BOP for Compassionate Release

       On April 15, 2020, Defendant submitted a second request to the BOP asking,

 again, that he be considered for compassionate release given his age and serious

 medical conditions as well as additional factors showing that he poses no danger if

 released to home confinement (Exhibit B).

       On or about April 17, 2020, Defendant received a Memorandum from the

 Warden of Milan setting forth the BOP’s “prioritization of home confinement

 requests” listing the following factors to be considered by BOP: primary offense is

 not violent; primary offense is not sex offense; primary offense is not terrorism; no

 detainer/pending charges/warrants; no incident reports in the past 12 months; your


                                           2
Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20         PageID.2606     Page 6 of 12



 pattern risk score is minimum (FSA Risk Recidivism Level); your custody level is

 minimum or low (Exhibit C, Memorandum dated April 17, 2020)

       Despite meeting all of the BOP requirement coupled with the fact that Alam

 suffers serious medical conditions that put him at extremely high risk from the

 COVID-19 disease, the Warden denied Alam’s request for compassionate release in

 a written response dated April 30, 2020 (Exhibit D). In his response, the Warden

 indicated that Defendant’s “medical condition, with or without the spread of the

 COVID-19 virus, does not meet the criteria outlined [above].” (Exhibit D).

    C. Defendant’s Instant Motion for Compassionate Release

       Despite the fact that Defendant has appealed this Court’s prior ruling denying

 his motion for compassionate release, and because his appeal remains pending,

 Defendant asserts that this Court has jurisdiction to grant the relief requested herein.

       Generally, the filing of a notice of appeal “confers jurisdiction on the court of

 appeals and divests the district court of its control over those aspects of the case

 involved in the appeal.” United States v. Carman, 933 F.3d 614, 617 (6th Cir. 2019);

 see also United States v. Holloway, 740 F.2d 1373, 1382 (6th Cir. 1984)). A district

 court may still exercise its jurisdiction over matters unrelated to the merits of the

 appeal. Taylor v. KeyCorp, 680 F.3d 609, 616 n.8 (6th Cir. 2012). Defendant

 believes such is the case here.




                                            3
Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20        PageID.2607    Page 7 of 12



       Defendant’s pending appeal involves the question of whether exhaustion is

 mandatory under the statute. Defendant’s instant motion is being brought after the

 lapse of 30 days from the date of Defendant’s second request for release was

 submitted to – and denied by – the Warden. As such, the question before the Sixth

 Circuit deals strictly with exhaustion which is not at issue herein. For this reason,

 this Court’s decision on the merits of Defendant’s request would not interfere with

 the issue pending before the Sixth Circuit.

       Assuming, arguendo, that the Government challenges this Court’s jurisdiction

 to consider Defendant’s instant motion given the pendency of his appeal, this Court

 can still issue an indicative ruling that it would grant Defendant’s motion or that it

 raises a substantial issue under Fed. R. Crim. P. 37(a)(3). In such a case, Defendant

 can request a remand from the Sixth Circuit so as to effectuate a favorable indicative

 ruling from this Court favorable. See Fed. R. App. P. 12.1.

    D. Defendant presents “extraordinary and compelling” circumstances to
       warrant compassionate release under 18 U.S.C. § 3582(c).

       Under § 3582(c)(1)(A)(i), this Court has the authority to release Defendant

 premised upon “extraordinary and compelling reasons.” While there are no clear

 guidelines for establishing such grounds, courts have applied this standard to

 COVID-related requests consistent with the CDC guidelines while accounting for

 both individual and institutional risk factors of which Defendant satisfies both.



                                           4
Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20         PageID.2608     Page 8 of 12



       As documented in his pre-sentence report, Defendant suffers from the

 following medical conditions: diabetes (poorly controlled), coronary artery disease,

 recurring joint pain, obesity, severe anxiety disorder, fatigue, bladder control issues,

 benign prostatic hyperplasia (an enlarged prostate), obstructive sleep apnea,

 osteoarthritis, peripheral neuropathy, depression, cervical radiculopathy (nerve

 compression in back causing pain), nephrolithiasis (kidney stones), and

 hypertension.    Mr. Alam underwent a cardiac catheter, angioplasty, and stent

 placement on April 17, 2009 at Beaumont Hospital. See PSR ¶ 44, pg. 13.

       Mr. Alam’s health conditions – particularly diabetes, coronary artery disease,

 and hypertension – render Mr. Alam at extremely high risk for COVID-19. As the

 CDC explains, those at the highest risk of severe illness from COVID-19 are:

           • people who are 65 years and older;

           • people with poorly controlled underlying medical conditions;

           • obesity;

           • people who live in a nursing home or long-term care facility;

           • people with diabetes;

           • people with kidney disease;

 Center for Disease Control and Prevention, “People Who Are at Higher Risk for

 Severe Illness” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-at-higher-risk.html (last visited 5/27/20).

                                            5
Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20          PageID.2609   Page 9 of 12



       Defendant Alam falls into most of these categories: he is just a couple months

 shy of turning 65 years old, he is obese, he suffers from (poorly controlled) diabetes;

 he is confined in a prison facility where the virus spreads quickly and easily. Of his

 particular risk factors, it should be emphasized that Alam’s poorly controlled

 diabetes is perhaps the most dangerous of his risk factors.

       As Dr. Jaimie Meyer, Assistant Professor of Medicine at Yale School of

 Medicine and Assistant Clinical Professor of Nursing at Yale School of Nursing in

 New Haven, Connecticut, notes in her attached declaration:

              Most people (80%) who become infected with COVID-19
              will develop a mild upper respiratory infection but
              emerging data from China suggests serious illness occurs
              in up to 16% of cases, including death. Serious illness and
              death is most common among people with underlying
              chronic health conditions, like heart disease, lung disease,
              liver disease, and diabetes, and older age.

       (Exhibit E, Declaration of Dr. Jaimie Meyer, ¶ 21, pg. 5). As confirmed by

 his presentence report, Defendant’s medical conditions pose heightened risks of

 serious illness, including death, resulting from COVID-19 such that his instant

 request is both ‘extraordinary’ and ‘compelling.’ At present, there have been more

 than 100 confirmed cases of the virus in FCI Milan between inmates and staff. Three

 inmates from FCI Milan have died from the virus.

       Under substantially analogous facts, Chief Judge Hood recently granted

 compassionate release to inmate housed at Milan with markedly similar


                                           6
Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20        PageID.2610     Page 10 of 12



  individualized risk factors as those presented by Defendant Alam. See United States

  v. Saad, No. 16-20197, 2020 WL 2065476 (E.D. Mich. Apr. 29, 2020)

         In Saad, the Defendant had served 33 months of a 72-month sentence for a

  non-violent drug offense. The defendant was 71 years old and housed at FCI Milan

  which has several confirmed cases of COVID-19. He also suffered from a host of

  medical    conditions,   including   kidney    disease,   hypertension,   pulmonary

  hypertension, sleep apnea, shingles, diabetes, and back problems. And like Alam,

  he also had heart surgery. Given these factors, the district court concluded that this

  combination of serious medical conditions plus the time he had served on a non-

  violent offense justified reducing his sentence and release to home confinement.

  Defendant Alam asks that this Court grant him the same relief as the court granted

  in Saad.

         As the Court is no doubt aware, we are living now in extraordinary and

  dangerous times. The spread of the Covid-19 virus across our state and country

  threatens us with unprecedented dangers. We have been told by the authorities to

  stay home, stay safe, and not be closer than six feet to anyone. Older persons,

  persons with weakened immune systems, and those with underlying health problems

  like Alam need to take ever greater precautions because of the dangerous aspects of

  this particular virus.




                                            7
Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20       PageID.2611     Page 11 of 12



        The situation facing Mr. Alam is dire and poses both Eighth Amendment and

  Due Process concerns. Should Mr. Alam not be released to home confinement, he

  will likely be exposed to a life-threatening virus. This would amount to cruel and

  unusual punishment that need not be inflicted upon a non-violent, non-dangerous,

  advanced-aged person with severe medical conditions.

        For the foregoing reasons, Defendant respectfully requests that the Court issue

  an Order for immediate compassionate release and/or reduction in his sentence.

  Given these unprecedented circumstances, the Court could certainly fashion

  appropriate restrictions on Alam’s release and/or home confinement. Mr. Alam’s

  wife and children live in the metro-Detroit area and stand ready and willing to

  provide the shelter and support necessary to keep Mr. Alam safe.

        There is (and never has been) any indication that Mr. Alam poses any harm

  or threat to the public. To the contrary, Defendant was placed on community

  security level and regularly served as a driver at the Hazelton Camp before he was

  brought to FCI Milan to await a hearing on his pending motion to vacate sentence

  under 28 U.S.C. § 2255. There are absolutely no facts to suggest that Defendant

  poses any threat to the public upon his release. At the same time, his release would

  ease the burden and strain on valuable BOP resources and staffing as this pandemic

  continues to stretch across our communities.




                                           8
Case 2:15-cr-20351-SFC-MKM ECF No. 339 filed 05/27/20            PageID.2612   Page 12 of 12



                    CONCLUSION AND RELIEF REQUESTED

        For the reasons set forth herein, the Court should find that there are

  “extraordinary and compelling” circumstances so as to justify Defendant Alam’s

  immediate compassionate release subject to whatever appropriate conditions the

  Court deems necessary.

                             Respectfully submitted,

                             LAW OFFICE OF MICHAEL R. DEZSI, PLLC

  Dated: May 27, 2020        /s/Michael R. Dezsi
                             CJA Counsel for Defendant Alam
                             615 Griswold St., Suite 1410
                             Detroit, MI 48226
                             (313) 879-1206
                             mdezsi@dezsilaw.com
                             P64530


                            CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of May 2020, I electronically filed the

  foregoing document with the Clerk of the Court using the ECF system which will

  send notification of such filing to the attorneys of record.

                                   /s/ Michael Dezsi
                                   Law Office of Michael R. Dezsi, PLLC
                                   615 Griswold St, Suite 1410
                                   Detroit, MI 48226
                                   mdezsi@dezsilaw.com
                                   P64530




                                             9
